Citation Nr: 1428716	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-11 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial rating for residuals of prostate cancer effective February 25, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which granted service connection for prostate cancer and assigned a noncompensable rating effective February 25, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable initial rating for residuals of prostate cancer.  
As part of an April 2012 letter from the Veteran, allegations of symptomatology associated with his serviced-connected prostate cancer residuals can be reasonably construed as suggesting a worsening of his condition since he was last examined four years ago.

At the outset the Board notes that the Veteran's most recent VA examination was conducted in June 2010.  When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95, para. 11 (Apr. 7, 1995) (where a claimant affirmatively asserts to the Board that a further increase in disability has occurred subsequent to the prior examination and decision, an additional examination may be required).  Given the Veteran's complaints and the medical evidence which shows continued treatment for residuals since that time, a more recent VA examination is needed.

Prostate cancer may be rated as a renal dysfunction or voiding dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7529 (2013).  Renal dysfunction provides for rating based on hypertension if present and related to the renal dysfunction.  The evidence of record includes a diagnosis of hypertension in June 2010 (see Axis III findings included in June 2010 VA mental disorders examination report), a June 2010 blood pressure reading of 180/90 (see VA genitourinary examination report), and an April 2011 private blood pressure finding of 161/94.  The April 2011 private medical record also noted that the Veteran had a past medical history of high blood pressure.  This evidence demonstrates that the Veteran has been diagnosed with hypertension, and also includes blood pressure readings which would warrant the assignment of a compensable rating for hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The record is silent, however, as to whether such hypertension is due to or aggravated by the Veteran's service-connected prostate problems, versus an unrelated disorder.  A medical opinion to address such is needed.

Additionally, private treatment records reflective of treatment received by the Veteran for his service-connected prostate cancer residuals are of record.  These are dated most recently in April 2012.  As this claim is being remanded anyway, an effort to obtain all private medical records associated with the treatment afforded the Veteran for prostate cancer residuals dated since April 2012 should be undertaken.  As these private medical records may contain information critical to the matter at hand, 38 C.F.R. § 3.159(c) (2013) mandates that VA assist in obtaining such records.

The Board points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation, the RO/AMC should obtain for the record copies of all treatment records pertaining to all treatment provided the Veteran for his prostate cancer residuals since April 2012.  To assist in acquiring these private medical records, the RO/AMC should provide the Veteran a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  If any named records cannot be obtained, the attempts to obtain them should be documented for the record, and the Veteran informed in writing.

2.  After the development sought in 1. above is completed to the extent possible, the RO/AMC should schedule the Veteran for a VA genitourinary examination to determine the current severity of his service-connected prostate cancer residuals.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The severity of any renal dysfunction and voiding dysfunction must be addressed.

The examiner should also determine:

a) Whether the Veteran's hypertension is in any way due to or aggravated by his service-connected prostate cancer, versus an unrelated underlying disorder.

b)  If so, is the hypertension manifested by a) diastolic pressure predominantly 100 or more, b) systolic pressure predominantly 160 or more, or c) by a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.

The examiner should provide an opinion consistent with the requests in the preceding paragraphs.  All opinions expressed should be accompanied by supporting rationale.  If the VA examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with adequate reasoning as to why an opinion cannot be rendered. 

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed increased initial rating issue, including to determine whether referral for extraschedular consideration is warranted, in light of all the evidence of record.  In so doing, the RO/AMC should also consider whether "staged" ratings are appropriate in light of Fenderson for the initial increased rating claim now on appeal.  If the benefit sought on appeal remains denied in any respect, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



